Case: 20-40135      Document: 00516048461          Page: 1     Date Filed: 10/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 8, 2021
                                   No. 20-40135                          Lyle W. Cayce
                                 Summary Calendar                             Clerk


   Joe Blessett,

                                                             Plaintiff—Appellant,

                                        versus

   Texas Office of the Attorney General Galveston
   County Child Support Enforcement Division,

                                                             Defendant—Appellee.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 3:17-CV-164


   Before Clement, Ho, and Oldham, Circuit Judges.
   Per Curiam:*
          Joe Blessett, proceeding pro se, appeals the district court’s dismissal
   of his civil complaint without prejudice for lack of subject matter jurisdiction.
   The district court dismissed Blessett’s federal claims on the grounds that



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40135       Document: 00516048461           Page: 2    Date Filed: 10/08/2021




                                      No. 20-40135


   they were barred by Eleventh Amendment sovereign immunity and declined
   to exercise supplemental jurisdiction over his state-law claims.
            As a preliminary matter, though Blessett listed 83 issues in his brief,
   to the extent that he did not present adequate argument addressing any of the
   83 issues as they pertain to the reasons for the district court’s dismissal of his
   federal claims and decision to decline to exercise supplemental jurisdiction
   over his state-law claims, the issues are abandoned. See Hughes v. Johnson,
   191 F.3d 607, 613 (5th Cir. 1999); see also Brinkmann v. Dallas Cty. Deputy
   Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
            “The Eleventh Amendment bars an individual from suing a state in
   federal court unless the state consents to suit or Congress has clearly and
   validly abrogated the state’s sovereign immunity.” Perez v. Region 20 Educ.
   Serv. Ctr., 307 F.3d 318, 326 (5th Cir. 2002). Even when the state is not a
   named defendant, Eleventh Amendment immunity extends to a state agency
   or political entity that effectively acts as an “alter ego” or an “arm” of the
   state. Vogt v. Bd. of Comm’rs of Orleans Levee Dist., 294 F.3d 684, 688-89 (5th
   Cir. 2002).      This court reviews de novo a conclusion that Eleventh
   Amendment immunity applies. See Hale v. King, 642 F.3d 492, 497 (5th Cir.
   2011).
            Citing Ex Parte Young, 209 U.S. 123 (1908), Blessett argues that the
   district court erred because he asserted claims for injunctive relief that were
   not barred.      The Ex Parte Young exception to Eleventh Amendment
   immunity permits suits for prospective relief against state officials acting in
   violation of federal law. Frew ex rel. Frew v. Hawkins, 540 U.S. 431, 437
   (2004).     However, the exception does not apply in this case because
   Blessett’s amended complaint did not specifically name individual state
   officials as defendants in their official capacities, allege an ongoing violation
   of federal law, and seek relief that properly can be characterized as




                                           2
Case: 20-40135        Document: 00516048461         Page: 3    Date Filed: 10/08/2021




                                     No. 20-40135


   prospective. See Verizon Md. Inc. v. Pub. Serv. Comm’n of Md., 535 U.S. 635,
   645 (2002).
          Blessett also contends that the defendants waived sovereign
   immunity. However, his argument that Texas waived immunity through its
   participation in a federal program related to child support orders by receiving
   funds under Title IV-D of the Social Security Act, 42 U.S.C. § 651 et seq.,
   has no merit. See Pennhurst State Sch. and Hosp. v. Halderman, 451 U.S. 1, 17
   (1981); Edelman v. Jordan, 415 U.S. 651, 673 (1974). Likewise, his argument
   that the defendants waived immunity by failing to timely raise it has no merit,
   as sovereign immunity implicates subject matter jurisdiction which can be
   raised at any stage of the proceedings. See Chapa v. U.S. Dep’t of Justice, 339
   F.3d 388, 389 (5th Cir. 2003). Finally, Blessett has not shown that the
   defendants waived immunity by demonstrating an intent to defend his claims
   on the merits, asserting claims of their own in federal court, or otherwise
   voluntarily invoking federal court jurisdiction. See Meyers ex rel. Benzing v.
   Texas, 410 F.3d 236, 241 (5th Cir. 2005); Neinast v. Texas, 217 F.3d 275, 279
   (5th Cir. 2000).
          Though his argument is not entirely clear, Blessett appears to also
   contend that the Supreme Court’s decision in Clearfield Trust Co. v. United
   States, 318 U.S. 363, 364-65 (1943), somehow supports his Eleventh
   Amendment arguments. Clearfield Trust dealt with the question whether
   state or federal law applied to the rights and obligations of the Government
   and various other parties to a commercial transaction. See id. at 364-67. It is
   irrelevant to the issues involved in this appeal.
          To the extent that Blessett challenges the district court’s decision to
   decline to exercise supplemental jurisdiction over his state law claims, he fails
   to address the “factors to be considered under the pendent jurisdiction
   doctrine—judicial economy, convenience, fairness, and comity,” Carnegie




                                          3
Case: 20-40135      Document: 00516048461          Page: 4   Date Filed: 10/08/2021




                                    No. 20-40135


   Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988), and fails to otherwise
   show an abuse of discretion, see Batiste v. Island Records, Inc., 179 F.3d 217,
   226-27 (5th Cir. 1999).
          Finally, Blessett also appeals from the district court’s denial of his
   postjudgment motion under Federal Rule of Civil Procedure 59(e). Because
   his motion raised arguments similar to those he raises on appeal with respect
   to Ex Parte Young and the defendants’ purported waiver of immunity, he has
   not shown that the district court abused its discretion in denying his motion.
   See Dearmore v. City of Garland, 519 F.3d 517, 520 (5th Cir. 2008).
          The judgment of the district court is AFFIRMED.                Blessett’s
   motion to compel, amended motion to compel, motion for injunctive relief,
   and motion to remand and for summary judgment are DENIED.




                                         4